Citation Nr: 0613619	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-03 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected right eye retinal detachment, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected malaria.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

Procedural history

In a June 1946 rating decision, service connection was 
granted for defective vision; a noncompensable (zero percent) 
disability rating was assigned.  In a November 1949 rating 
decision, a 20 percent disability rating was assigned for 
defective vision.  In a February 1956 rating decision, a 30 
percent disability rating was assigned for right eye retinal 
detachment.
  
In a December 1946 rating decision, service connection was 
granted for malaria; a 10 percent disability rating was 
assigned.  During the late 1940s, higher ratings were 
assigned for malaria, but in a May 1949 rating decision, a 
noncompensable disability rating, which has since remained 
unchanged, was assigned for malaria effective April 29, 1950.  

In February 2002, the veteran filed a claim of entitlement to 
increased disability ratings for the two service-connected 
disabilities.  In the March 2003 rating decision which forms 
the basis for this appeal, increased ratings were denied.  
The veteran filed a timely Notice of Disagreement (NOD).  A 
statement of the case (SOC) was issued in December 2003.  The 
veteran perfected his appeal with respect to these issues 
with the timely receipt of his substantive appeal in February 
2004.

In October 2004, the Board remanded this case for further 
development.  The VA Appeals Management Center (AMC) 
continued the previous denials in a supplemental statement of 
the case (SSOC) issued in September 2005.  The case has been 
returned to the Board for further appellate proceedings.

FINDINGS OF FACT

1.  The service-connected right eye retinal detachment is 
manifested by light perception only in the right eye, with no 
active pathology.

2.  The veteran is not blind in his left eye, and he does not 
have a service-connected left eye disability.

3.  The medical evidence of record does not indicate that the 
veteran currently has malaria as an active disease; or that 
he has any liver, spleen, or other organ damage as a residual 
of malaria.

4.   The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to either of the veteran's service- 
connected disabilities that are the subject of this appeal, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 30 percent disability rating 
for right eye retinal detachment have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 
Diagnostic Codes 6008, 6070 (2005).  

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned noncompensable disability 
rating for malaria have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.88, Diagnostic Code 6304 
(2005).  

3.  Referral of either disability for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected right eye retinal detachment and malaria.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the March 
2003 rating decision, the December 2003 SOC, and the February 
2004 and September 2005 SSOC's of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.

More significantly, letters from the RO were sent to the 
veteran in February 2003, December 2004, and February 2005 
which were specifically intended to address the requirements 
of the VCAA.  These letters notified the veteran that to 
establish entitlement to an increased evaluation for his 
service-connected disabilities, the evidence must show an 
increase in severity.  See, e.g., the February 2003 VCAA 
letter, page 2.  In the VCAA letters, the RO advised the 
veteran to identify any additional medical evidence and to 
submit VA Form(s) 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA), for each private or other non-VA doctor and medical 
care facility that treated him for his claimed disabilities.  
Also, in those letters he was asked to identify any 
additional VA treatment for his claimed disabilities.  

In the December 2004 VCAA letter, he was told to submit 
recent medical records. Moreover, in the VCAA letters, the 
veteran was informed that VA would request a VA physical 
examination if the RO decides that it is necessary to make a 
decision on his appeal.  [Examinations were completed in 
March 2003 and February 2005.]

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA would "make 
reasonable efforts to help you get evidence necessary to 
support your claim" and that VA would "try to help you get 
such things as medical records, employment records, or 
records from other Federal agencies."  See the February 2003 
VCAA letter, page 3.  In the December 2004, and February 2005 
VCAA letters, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
told that VA make reasonable efforts to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.  

In the February 2003 VCAA letter, the RO informed the veteran 
that he may submit any evidence himself that is not of 
record.  He was also advised that "[i]t's your 
responsibility to support your claim with appropriate 
evidence." See the  February 2003 VCAA letter, page 4.  In 
the February 2005 VCAA letter, the RO specifically informed 
the veteran to submit any evidence in his possession that 
pertained to his claims.  The VCAA letters thus complied with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letter 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the February 2003 VCAA letter 
requested a response within 30 from the date of that letter, 
that the December 2004 and February 2005 VCAA letter 
requested a response within 60 days of the dates of those 
letters, and that the letters expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].    One year has elapsed since the 
February 2003, December 2004, and February 2005 VCAA letters.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  In this case, the claims 
for increased ratings were adjudicated by the RO in March 
2003, after the February 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue with regard to 
these claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Elements (2), (3), and (4) are not at issue as service 
connection has already been granted for right eye retinal 
detachment and malaria and the initial ratings for these 
disabilities were assigned in prior final rating decisions.  
Moreover, as explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to his current level of disability.  As for element 
(5), effective date, the RO denied increased ratings for 
these disabilities, so there was no effective date to assign.  
Because the Board concludes below that the preponderance of 
the evidence is against the claims for increased ratings for 
right eye retinal detachment and malaria, any question as to 
the appropriate effective dates to be assigned for these 
disabilities is rendered moot.

In short, for reasons expressed above the Board concludes 
that there is no prejudice to the veteran in Board's 
considering this issue on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran]. 

In addition, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].    

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent necessary.  The evidence of record 
includes service medical records, VA medical records, and 
reports of VA examinations, which will be described below.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He has 
secured the services of a representative, who has provided 
argument on his behalf.  Although the veteran requested a 
Board hearing in a July 2004 statement, he withdrew his 
request for a personal hearing before a Veterans Law Judge 
later in September 2004.  See 38 C.F.R. §§ 3.103, 20.704 
(2005).

Accordingly, the Board will proceed to a decision on the 
merits as to both issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected right eye retinal detachment, currently 
evaluated as 30 percent disabling.

Pertinent law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Disability ratings - diseases of the eye

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2005).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79 (2005).

In determining ratings for visual disability where only one 
eye is service connected, and, in the absence of complete 
blindness, the other eye is evaluated as normal (20/40).  38 
U.S.C.A. § 1160 (West 2002); 38 C.F.R. §§ 3.383, 4.14 (2005).

Compensation is payable for certain combinations of service-
connected and non service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non 
service-connected disability, as if both disabilities were 
service-connected, provided the non service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a) (2005).

The percentage evaluation for impairment of visual acuity 
will be found from table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a (2005).

Specific schedular criteria

Under Diagnostic Code 6008, detachment of the retina is to be 
rated for impairment of visual acuity or field loss, pain, 
rest- requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6008 (2005).

A 30 percent evaluation will be assigned for blindness in one 
eye, having only light perception, when corrected visual 
acuity in the other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, 
Diagnostic Code 6070.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Board initially finds that Diagnostic Code 6008 
[detachment of the retina] is obviously the most appropriate 
diagnostic code.  As was noted above, this diagnostic code, 
in essence, calls upon the rater to consider the diagnostic 
code pertaining to symptoms which are present, such as 
impairment of visual acuity, loss of visual field, etc.  

The veteran's right eye retinal detachment is currently rated 
as 30 percent disabling under Diagnostic Code 6070 on the 
basis of blindness in one eye, having only light perception.  
The Board will evaluate the disability under that diagnostic 
code below, and will also explore the possibility of rating 
the disability under the diagnostic code pertaining to 
impairment of visual field.      

The Board notes that retinoschisis in the right eye has been 
diagnosed and that a chorioretinal scar has been noted.  
However, Diagnostic Code 6011 (retina, localized scars, 
atrophy, or irregularities of, centrally located, with 
irregular, duplicated, enlarged, or diminished image), is not 
applicable because the maximum schedular evaluation 
assignable for any such scarring is 10 percent under 38 
C.F.R. § 4.84a, Diagnostic Code 6011.  This would not avail 
the veteran.  

The Board is of course aware of the holding of the Court in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), to the effect 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  The Board points 
out, however, that the 10 percent evaluation under Diagnostic 
Code 6011 is assignable only where the scarring affects the 
veteran's visual image.  Since the veteran is currently rated 
as 30 percent disabling under a diagnostic code involving 
diminishment of visual acuity, assignment of a separate 
evaluation under Diagnostic Code 6011 is prohibited.  See 38 
C.F.R. § 4.14 (2005) [the evaluation of the same disability 
under various diagnoses is to be avoided].

Moreover, while a diagnosis of cataracts was made in April 
2004, the report of the February 2005 VA examination reflects 
that a cataract was only present in the left eye.  Therefore, 
the diagnostic codes pertaining to cataracts (Diagnostic 
Codes 6027 and 6028) are not applicable.

In short, the Board will rate the veteran's detached retina 
based on loss of visual acuity under Diagnostic Code 6070. 

Schedular rating

Service connection is not in effect for a left eye 
disability.  In order for a higher disability evaluation to 
be assigned under 38 U.S.C.A. § 1160 and 38 C.F.R. § 3.383, 
visual acuity of the nonservice-connected left eye must meet 
the criteria of 38 C.F.R. § 4.79.  At the February 2003 VA 
examination, the veteran's corrected left eye vision was 
20/25.  At the February 2005 VA examination, the veteran's 
corrected near vision in the left eye was 20/30 and his 
corrected far vision in the left eye was 20/25.  VA treatment 
records reflect similar finings regarding corrected left eye 
visual acuity.  Thus, because there is no demonstration of 
loss of use or blindness of the left eye, the assignment of 
an increased disability evaluation under 38 U.S.C.A. § 1160 
and 38 C.F.R. § 3.383 is not warranted.  

At the February 2005 VA examination, the veteran's right eye 
corrected far vision was hand motion at six inches.  He has 
no near vision.  The VA outpatient treatment records and the 
report of the February 2003 VA examination reveal similar 
findings.  Since there is no evidence of the anatomical loss 
of the right eye, such as enucleation, an evaluation that 
contemplates the anatomical loss of the right eye is not 
appropriate.  Based on the medical findings of light 
perception only for the right eye and at least 20/40 
corrected distant vision in the left eye, application of 
38 C.F.R. § 4.84a, Table V produces a disability percentage 
evaluation of 30 percent under Diagnostic Code 6070.

The Board further finds that an evaluation higher than 30 
percent for the right eye disability is not warranted under 
any other diagnostic code pursuant to Diagnostic Code 6008.  
The Board notes that a rating in excess of 30 percent for the 
right eye disability is not available under 38 C.F.R. § 
4.84a, Diagnostic Code 6080, pertaining to impairment of 
field of vision.  As service connection is not in effect for 
left eye disability, only those provisions of the diagnostic 
code relating to unilateral concentric contraction or 
unilateral loss of visual field are for application; a 
maximum 30 percent evaluation is assignable for unilateral 
concentric contraction or loss of visual field.  [The Board 
notes in passing that even if it were appropriate to consider 
visual field loss in the left eye, the VA examiner indicated 
in February 2003 that the confrontation visual fields of the 
left eye were normal and in February 2005 that there was no 
visual field defect.]  An evaluation higher than 30 percent 
is therefore not assignable under 38 C.F.R. § 4.84a, 
Diagnostic Code 6080.

The veteran has neither alleged nor demonstrated any abnormal 
rest-requirements or episodic incapacity associated with the 
right eye.  The report of the February 2005 VA examination 
shows that there were no periods of incapacitation due to eye 
disease.  He has not otherwise identified any evidence 
suggestive of active pathology, and the Board has found none.  
In that regard, while an August 2002 VA outpatient record 
reflects assessments of bilateral blepharitis and dry eyes, 
the VA examiner stated in February 2003 that he did not 
anticipate that the veteran's right eye would worsen and 
stated in February 2005 that there was no currently active 
eye disease.  Moreover, the veteran reported at the February 
2005 examination that he did not use any drops or medications 
for his right eye disability, and he did not volunteer any 
subjective symptoms.  In short, there is no evidence of 
active pathology.  The Board therefore concludes that 
assignment of an additional 
10 percent evaluation under 38 C.F.R. § 4.84a, Diagnostic 
Code 6008 and the accompanying Note is not warranted.

Finally, the Board observes in passing that special monthly 
compensation for loss of use of the right eye was granted by 
the RO.

In short, the medical evidence demonstrates that the right 
eye retinal detachment is manifested by visual acuity of 
light perception only in the right eye with no active 
pathology.  As has been discussed in detail above, 
application of the schedular criteria results in the 
assignment of a 30 percent disability rating, which is in 
fact the rating which was assigned by the RO.  The Board 
therefore concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
evaluation for right eye retinal detachment.  The benefit 
sought on appeal is accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected malaria.  

Relevant law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above and will not be repeated.

Specific rating criteria

Malaria, as an active disease, is rated as 100 percent 
disabling.  Thereafter, VA is to rate the residuals of 
malaria, such as liver or spleen damage, under the 
appropriate system.  The diagnosis of malaria depends on the 
identification of the malarial parasites in blood smears.  If 
the veteran served in an endemic area and presents signs and 
symptoms compatible with malaria, the diagnosis may be based 
on clinical grounds alone.  Relapses must be confirmed by the 
presence of malarial parasites in blood smears.  38 C.F.R. § 
4.88b, Diagnostic Code 6304 (2005).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2005).

Analysis

Assignment of diagnostic code
 
The veteran's service-connected malaria is rated under 
Diagnostic Code 6304 (malaria).  This code specifically 
appeals to the criteria for evaluating malaria and is, 
accordingly, the most appropriate criteria by which to assess 
the disability on appeal.  The Board can identify nothing in 
the evidence to suggest that other diagnostic codes would be 
more appropriate, and the veteran has not requested or 
suggested that other diagnostic codes should be used.

The Board notes that the criteria set forth in Diagnostic 
Code 6304 requires reference to the diagnostic standards for 
rating particular residuals of malaria, such as liver or 
spleen damage.  

Schedular rating

For reasons expressed immediately below, the Board has 
concluded, after a careful review of the record, that the 
evidence in this case does not demonstrate that the veteran's 
service-connected malaria is active.  Moreover, the evidence 
does not demonstrate that there are systemic residuals, such 
as damage to the liver or spleen.

The medical evidence, consisting primarily of the reports of 
March 2003 and February 2005 VA examinations, does not show 
that the veteran's malaria is either active or productive of 
any residuals.  Rather, these reports merely note a history 
of malaria, without any bouts of malaria since at least 1970.  
The diagnosis was that the malaria was not currently active.  
Moreover, and crucially in the Board's estimation, a February 
2005 blood smear revealed no malaria present.  

The reports of the two VA examinations do not reflect the 
presence of any residuals of malaria, such as liver or spleen 
damage.  In addition, the medical evidence also includes 
reports of recent VA treatment which do not mention or even 
suggest that active malaria or residuals thereof are present.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].

The veteran has not pointed to any medical evidence, nor is 
there such evidence associated with his claims file, 
reflecting that his malaria is other than asymptomatic, or 
that it was productive of any residuals.  As has been 
discussed in connection with the VCAA, above, the veteran has 
been accorded ample opportunity to present competent medical 
evidence which supports the proposition that his malaria is 
active or has resulted in certain residuals.  He has not done 
so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim of entitlement 
to VA benefits.]

An August 2002 VA outpatient treatment record reflects that 
the veteran thought his joint pain was related to in-service 
malaria.  However, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, his opinion is 
entitled to no weight of probative value.  No health care 
provider has ascribed the veteran's arthritis, or any other 
ailment, to the service-connected malaria.

The veteran further contends that a compensable rating is 
warranted because malaria has adversely affected his life.  
Specifically, at the February 2005 VA examination, he claimed 
that after his in-service episodes of malaria, he had an 
almost total breakdown of "spirit" and "nerves".  A review 
of the veteran's VA outpatient treatment record indicates 
assessments of anxiety and depression.  To the extent that 
the veteran is contending that he has a psychiatric 
disability secondary to his service-connected malaria, he is 
free to raise that issue with the RO.  
See 38 C.F.R. § 3.310 (2005).  The Board observes in this 
connection, however, the veteran already is service 
connection for post-traumatic stress disorder (PTSD).   

In brief, the medical evidence demonstrates that the 
veteran's service-connected malaria is currently 
asymptomatic, without any indication of other residuals.  The 
Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for malaria.  The benefit sought on 
appeal is accordingly denied.



Extraschedular evaluation

In the December 2003 SOC and the September 2005 SSOC, the RO 
considered the matter of referral of the issues of increased 
ratings for the service-connected disabilities on appeal for 
consideration of an extraschedular rating.  The Board will do 
likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for either 
service-connected disability on appeal.  Indeed, it does not 
appear from the record that he has been hospitalized at all 
in recent history for either service-connected disability on 
appeal.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability such as to 
trigger consideration of the extraschedular provisions.  
There is no indication that either service-connected 
disability on appeal markedly interferes with employment.  
This World War II veteran is currently retired.  There is 
nothing in the record to indicate that the service-connected 
disabilities on appeal cause impairment with employment over 
and above that which is contemplated in the assigned 30 
percent and noncompensable schedular ratings.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  For 
these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for service-
connected right eye retinal detachment is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected malaria is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


